DETAILED CORRESPONDENCE
Claim(s) 2-4, 6-9, and 13-18 would be allowable if rewritten to overcome all pending objection(s) and/or all pending rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Priority Status
Domestic priority benefit under 35 U.S.C. 119 (e) or under 35 U.S.C. 120, 121, or 365 (c) is acknowledged. 

Continuation-In-Part Application
This application is a continuation-in-part (“CIP”) application of U.S. App# 15/985602, now U.S. Pat# 10733216. See MPEP §201.08. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).


First Action Interview Request
	The First Action Interview Request filled out on 26 January 2021 and later recorded into the prosecution record on 28 January 2021 has been reviewed by The Examiner.  As of the drafting of this office action, according to USPTO’s Full First Action Interview Pilot Program website1, “The last day for applicants to file requests to participate in the program was January 15, 2021.” (See NPL Item U.) The Examiner has DENIED the request because the date the request was filled out, 26 January 2021, is after “the last day for applicants to file requests”.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Judicial Exception Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The Examiner’s analysis complies with “October 2019 Update: Subject Matter Eligibility”2 and MPEP § 2106. 

STEP 1: “Is the claim to a process, machine, manufacture or composition of matter?” See MPEP § 2106.03 II.

Claim(s) 1-10 is/are directed to a “system”.
Claim(s) 11-20 is/are directed to a “method”.

Therefore, the conclusion to Step 1 is YES.  If Yes, proceed to Step 2A, Prong One.

STEP 2A, PRONG ONE: “Does the claim recite an abstract idea, law of nature, or natural phenomenon?” See MPEP § 2106.04 II (A)(1).
Claim(s) 1 recite(s) the following step(s):
receive a plurality of sets of pin data…; (This step(s) is/are considered Receiving or transmitting data over a network. See MPEP § 2106.05(d) Well-Understood, Routine, Conventional Activity.).

define a first set of geofence boundaries…; (This step(s) is/are considered data input. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.)

define a first local map…; (This/These step(s) is/are considered data input. See MPEP § 2106.04(a)(2) Abstract Idea Groupings and/or § 2106.05(g) Insignificant Extra-Solution Activity.).

display an interactive map…; (This/These step(s) is/are considered Mere Instructions To Apply An Exception. See MPEP § 2106.05(f).)

display a first plurality of pins…; (This/These step(s) is/are considered Mere Instructions To Apply An Exception. See MPEP § 2106.05(f).)

Claim(s) 11 is parallel to Claim(s) ; therefore, Claim(s) 11 is/are also directed to an abstract idea in like manner.  
Dependent Claim(s) 2-10 and 12-20 is/are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea.
Therefore the conclusion to Step 2A, Prong One is YES. If Yes, proceed to Step 2A, Prong Two.

STEP 2A, PRONG TWO: “Does the claim recite additional elements that integrate the judicial exception into a practical application?” See MPEP § 2106.04 II (A)(2).
Claim(s) 1 recite(s) the following additional element(s): “display”; “one or more local input interfaces”; “one or more processors”; and “one or more memories resources comprising a user profile database”.

The courts have also identified limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04 (d)(I)):
Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g), “Extra-solution activity includes both pre-solution and post-solution activity.”; and 

Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The Examiner refers to The Berkheiner Memorandum3 for submitting more evidence into the prosecution regarding what subject matter is/are well known in the technology.  The Berkheimer Memorandum specifies The Examiner shall show one or more of the follow items:
“A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (1).

“A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (2).

“A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (3).

“A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).” See Section III (A) (4).

In this particular case, The Examiner provides one or more item(s) as required from Section III:
“Client-Server and network communication is well-known in the art of computers and networking.” (US 20050021745 A1, ¶ 52)

“Processor 92, memory 94, storage 96, input/output (I/O) interface 97, communication interface, and a bus 99, are all well known in the art as constituent parts of a computer system.” (US 20140330576 A1, ¶ 28)

“The electronic control unit 23 comprises a microprocessor including a central processing unit (CPU), a random access memory (RAM), a read-only memory (ROM), an A/D converter, and an input/output interface, all not shown, but well-known in the art.” (US 4741163)

“It is well known in the art to provide a vehicle display screen located within the vehicle.” (US 20130224721 A1)

“As is well-known in the art, software is stored on a computer-readable storage medium (including compact disc, computer diskette, and computer memory, etc.) with code, or instructions, which, when read and executed by a computer, causes the computer to perform a process or task.” (US 20120226548 A1, ¶ 20)

“…The other modules depicted in this figure, such as the User Profile Database, the Community Profile Database, the Location-oriented targeted Ad application server and the global Ad centre are not in the core scope of the embodiment of the invention and are well-known means for the Man skilled in the Art.” (EP 2187596 A1 ¶ 31)

“Touchscreens are well known and include resistive, acoustic, and infrared type input technologies.” (US 5543897, C3:58-60)

“…The input devices 119 block is intended to represent any number of such devices well known in the art for receiving input from a user 131 such as a keyboard, mouse, touch screen, or the like.” (EP 0369961 A2,  Page7: Lines 32-33)

Based on the facts listed above, The Examiner, considers “display”; “one or more local input interfaces”;  “one or more processors” and “one or more memories resources comprising a user profile database” in Claim(s) 1 is/are recited at a high-level of generality. (See MPEP § 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Therefore the claim is directed to an abstract idea and the conclusion to Step 2A, Prong Two is NO. If NO, proceed to Step 2B.

STEP 2B: “Does the claim recite additional elements that amount to significantly more than the judicial exception?” See MPEP § 2106.05 II [Rev. 10, 2019].
The claim(s) do/does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor” to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept -- “Limitations that the courts have found not to be enough to qualify as ‘significantly more’ when recited in a claim with a judicial exception” and one of them is “Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” (See MPEP § 2106.05).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 10-12, and 19-20 is/are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20180182140 A1 (“Biradar”).


a display (e.g., “display unit”) (see at least ¶ 51, 53, 62-63 and 65; Biradar gives an example such as an iPhone.);
one or more (Only one option is required to satisfy a “one or more” limitation.) local input interfaces (see at least ¶ 51, 62-63 and 65; Biradar discloses an iPhone with Apple iOS and “Moreover, where the micro-app desires an input from a user, the micro-app may be configured to request a response from the operating system which monitors various hardware components and then communicates a detected input from the hardware to the micro-app.”);
one or more (Only one option is required to satisfy a “one or more” limitation.) memory resources (see at least ¶ 51, 54-55, 57-58 and 91) comprising:
a user profile database (see at least ¶ 48, 70, 78 and 101);
one or more (Only one option is required to satisfy a “one or more” limitation.)  processors (e.g., “processor”) in communication with the display (see at least ¶ 51, 53), one or more local input interfaces (see at least ¶ 51, 62-63 and 65), and the one or more memory resources (see at least ¶ 51, 54-55, 57-58 and 91), wherein the one or more processors are configured to (see at least ¶ 51, 59):
receive a plurality of sets of pin data (e.g., “markers 211”) comprising a first plurality of locations (see at least Abstract and Fig. 2A-5 with associated text. Biradar discloses “creating a marker on the canvas layer on the pixel associated with the location coordinate for the site of interest”.);
define a first set of geofence boundaries based on the first plurality of locations (see at least Fig. 2A-2B with associated text; in particular ¶ 31);
define a first local map (e.g., “Area B”) comprising at least the first set of geofence boundaries (see at least Fig. 2A-2B with associated text), wherein defining compares the first set of geofence boundaries to standard map boundaries (see at least Fig. 2A-2B with associated text);
display an interactive map comprising the first local map (see at least ¶ 53, Fig. 2A-2B with associated text); and
display a first plurality of pins based on the first plurality of locations on the first local map (see at least ¶ 53, Fig. 2A-2B with associated text).

Regarding Claim 5, Biradar discloses wherein the first set of geofence boundaries are based at least in part on city limits of each of the plurality of locations (see at least Fig. 2A-2B with associated text; in particular, ¶ 30).

Regarding Claim 10, wherein the one or more processors are further configured to (see at least ¶ 51, 53):
associate one or more (Only one option is required to satisfy a “one or more” limitation.) pin type (e.g., “sites of interest”) with the first plurality of pins (see at least Abstract, ¶ 3, 5, 20, 27 and Fig. 2A-2B with associated text; Biradar discloses “…merchants, businesses, buildings, establishments, landmarks, parks, and/or any other locations able to be shown on a digital map” from ¶ 20 and “For example, if a user of system 100 elects merchants as the sites of interest, web client 120, plotting system 124, and/or information system 140 may determine which sites of those provided by information system 140 are sites of interest (merchants in this example)” from ¶ 27.), wherein display of each of the first plurality of pins is displayed according to at least one of the one or more pin types (see at least Abstract, ¶ 3, 5, 20, 27 and Fig. 2A-2B with associated text).

Claim 11 repeats the subject matter of Claim 1 and rejected in like manner.
Claim 12 repeats the subject matter of Claim 5 and rejected in like manner.
Claim 19 repeats the subject matter of Claim 10 and rejected in like manner.

Regarding Claim 20, Biradar discloses wherein the first plurality of sets of pin data further comprises at least one association (see at least Abstract, ¶ 3, 5, 20, 27 and Fig. 2A-2B with associated text).



Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program
        2 https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
        3 See https://www.uspto.gov/sites/default/files/documents/memo-berkheimer-20180419.PDF